Mr. Justice Bailey, dissenting: I am unable to concur with the majority of the court in this case. The evidence shows, and that too without any controversy, that Mrs. Sanborn, learning from her husband that Beard had declined to take the property in question at the-price previously agreed upon by him, and at the price which the owners had agreed to and were willing to take, offered to become the purchaser; that such offer was made by her ivholly upon her own motion, and not at the suggestion but against the advice and remonstrance of her husband; that she did thereupon become the purchaser of the property, and paid for it out of her own separate estate, and that in the whole transaction, the business was conducted, so far as she was concerned, by herself, her husband in no way assuming to act or in fact acting as her agent. It is assumed in the opinion of the majority of the court and I think correctly, that no fraud in fact is shown, the decision being based wholly upon the assumption that there was-such fraud in law as must necessarily invalidate the transaction. I make no question as to the soundness of the doctrine-that an agent employed by another to sell his property can not, either directly or indirectly, become the purchaser, and that if he does so, his principal may interpose and avoid the sale. But that is not this case. The purchaser here was not-the agent, but another person who was suijwris, and capable of acquiring, owning and controlling her separate property wholly independent of any control or interference on the part-of her husband. The opinion treats the purchase by the wife as being the-same in legal effect as though made by the husband. This-doubtless would be the case if the wife were still laboring under the disabilities imposed by the rules of the common law. But . our statute has so far emancipated her from those disabilities-as to place her in all essential respects, in the same legal position, so far as property rights are concerned, as though she-were a feme sole. Her separate estate is no longer subject to either the rights or the control which, at common law, resulted to the husband from the marital relation. She now has the same control over her estate that the husband has over his. •She has the same legal power to acquire property, to buy and sell, or engage in business, she would have if she were unmarried. In respect to property rights and business transactions she is, in contemplation of law, a stranger to her husband, and may act independently of him, or assume a position adverse to his. I can not therefore yield assent to the proposition that, as the law now stands, the wife of an agent must, as a matter of law, be held to be subject to the same legal incapacity to become the purchaser of the property which is the subject matter of the agency as is the agent himself. Whether a purchase by her is to be treated as fraudulent, and therefore voidable at the instance of the vendor, must, in my opinion, depend upon the circumstances, and such purchase therefore presents a question of fraud in fact and not of fraud in. law. I do not question that the relation between the agent and purchaser, whether as husband and wife or otherwise, is a circumstance to be considered in connection with other evidence, whenever fraud in fact is charged. Slighter evidence will be required to raise an inference of fraud where the agent and purchaser sustain to each other some near relation, such as parent and child, brother and brother, or husband and wife, but such inference can not arise from the mere relation alone. In all such cases fraud in fact must be charged and proved, and the relation between the parties can be considered only as bearing upon the measure of proof required to sustain the charge. As no fraud in fact is proved in this case, I am of the opinion that the decree of the Circuit Court should be affirmed. Mr. Chief Justice Graio: I concur in the views expressed by Mr. Justice Bailey.